t c memo united_states tax_court estate of john d dimarco deceased laurence agnes executor petitioner v commissioner of internal revenue respondent docket no filed date michael t brockbank for petitioner jane j kim for respondent memorandum opinion laro judge this case is before the court for review of a notice_of_deficiency issued to the estate of john d dimarco estate determining a dollar_figure deficiency in the estate’s federal_income_tax for the taxable_year ending date the parties submitted this case to the court fully stipulated without trial under rule the sole issue before the court is whether the estate is entitled to a dollar_figure charitable_contribution_deduction claimed on the estate’ sec_2010 form_1041 u s income_tax return for estates and trusts under sec_642 this section allows an estate to claim a charitable_contribution_deduction for an amount permanently set_aside for charitable purposes the parties disagree whether the amount was permanently set_aside for charitable purposes we hold that it was not and that the estate is not entitled to the charitable_contribution_deduction background we derive our background statement of this case from the pleadings the parties’ stipulations of facts and the exhibits submitted therewith the stipulations of facts and the accompanying exhibits are incorporated herein by this reference john d dimarco decedent died testate on date a resident of new york decedent was an unmarried individual with no children both of decedent’s parents predeceased him michael brockbank counsel of all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code code in effect at the relevant times record for the estate prepared and untimely submitted the estate’s form_1041 for the taxable_year on or about date which respondent received on date for the taxable_year the estate reported dollar_figure of total income and claimed a dollar_figure charitable_contribution_deduction from gross_income as an amount permanently set_aside for charitable purposes on date respondent issued a notice_of_deficiency to the estate for the taxable_year the notice_of_deficiency denied the dollar_figure charitable_contribution_deduction and determined a deficiency in tax of dollar_figure the estate’s executor laurence agnes resided in new york where decedent’s will was probated when the petition was timely filed on date on date decedent executed a will while living in hartford connecticut decedent had three witnesses sign the will article i paragraph of the will directs the executor to pay all estate expenses including probate and administration costs debts funeral burial taxes and any medicals bills but excluding encumbrances on real_property from the general estate such expenses are not to be levied against any particular beneficiary the same paragraph directs that where any gift bequest or device is expressed as a percentage in the will any percentage stated therein refers to that portion of the gross_estate available for distribution unless stated otherwise article iii paragraph sec_2 and conveys of the residuary_estate to the church decedent regularly attended the terms of decedent’s will do not specifically provide for gross_income to be permanently set_aside or separated into distinct accounts article iv paragraph appoints john dimarco decedent’s father as executor of decedent’s estate should john dimarco predecease decedent the designated executor is the pastor at the church decedent regularly attended immediately before his death decedent regularly attended the calvary tabernacle assembly of god as well as the new life ministries laurence agnes and ed berggren were pastors at the respective churches during that time they assumed the duties over decedent’s estate together as proposed coexecutors in date sandra dimarco solomon one of decedent’s heirs at law contacted frederick w killeen an experienced trusts and estate attorney and escrow agent on behalf of the estate regarding possible legal representation of her and other relatives concerning decedent’s estate mr killeen met with a group of heirs in date they discussed their potential interests in the estate the will’s effect on those interests and the possibility of retaining mr killeen in connection with the anticipated estate proceedings on date the coexecutors filed a form p-1 petition for probate to probate decedent’s will in the surrogate’s court of the state of new york schenectady county surrogate’s court the petition identified seven individuals as distributees--sandra dimarco solomon gail c chmielinski judith dowd james dimarco kenneth copozucco roberta dimarco bradt and alfred dimarco collectively intervenors --all of whom were related to decedent as paternal cousins on date mr killeen filed a notice of appearance as counsel retained to represent the intervenors with the surrogate’s court at the request of new york state assistant attorney_general nysaag donald p segal who appeared on behalf of charitable beneficiaries the surrogate’s court adjourned the matter until date on that date in response to applications filed by the coexecutors the surrogate’s court ordered preliminary letters testamentary granting the coexecutors authority under those letters until date at which date the letters were set to expire the surrogate’s court issued a first supplemental citation directing service of process to the respective parties who might have an interest in decedent’s estate returnable date the matter was adjourned until date when the acting the surrogate’s court continually renewed these letters until it replaced the temporary letters with full letters testamentary on date the date probate began surrogate’s court judge recused himself the matter was then further adjourned until date on date the coexecutors filed an amended form p-1 to reflect potential unknown heirs who if living might also qualify as distributees on date the acting surrogate’s court judge appointed dennis w habel to serve as guardian ad litem gal to help find and represent any unascertained descendants the amended form p-1 identified the following individuals as potential heirs placid cappuccio rose cappuccio andrew cappuccio nicholas j cappuccio and sam cappuccio placid cappuccio and rose cappuccio were listed as deceased andrew cappuccio was listed as a sibling of decedent’s mother but his domicile was unknown nicholas cappuccio was listed as a possible maternal nephew of decedent’s mother but his domicile was also unknown sam cappuccio was listed as a sibling of the decedent’s mother but it was also unknown whether he was alive and if so where he was domiciled on date a second supplemental citation was issued served by publication and made returnable following the issuance of the second supplemental citation mr habel on behalf of the unknown maternal heirs filed an initial report dated date the report raised questions regarding the completion of service of the citation and the vague and ambiguous nature of the provisions in decedent’s will on date the surrogate’s court held a conference with various counsels the parties discussed the possibility of scheduling a surrogate’s court procedure act scpa section proceeding examination of attesting witnesses however it was undetermined whether any of the three witnesses to decedent’s will could be found one witness had died another witness was believed to reside in illinois and the remaining witness who was believed to reside in connecticut had not yet been found the surrogate’s court obtained jurisdiction over all the necessary parties sometime in date the surrogate’s court determined it could admit the will into probate upon the attestation of a single witness the court adjourned the matter until date following mr habel’s initial report mr killeen prepared demands for discovery and inspection with respect to a possible scpa section proceeding these were served upon the proponent’s attorney mr brockbank on date similar demands were also served by mr habel for the the estate’s response to a motion to dismiss for lack of jurisdiction filed by respondent which the court denied included a sworn affidavit from mr agnes in which he stated that the intervenors informed him that they were considering objecting to the probate of the will he acknowledged that the will had unusual language that the drafter had died there were unknown heirs and that the witnesses to the will lived outside the state of new york unknown heirs the scpa section proceeding was tentatively scheduled for date in addition during the period following the gal report mr killeen researched other issues that would affect the intervenors’ ability to protest the probate of decedent’s will he informed his clients that these other options were unlikely to succeed given the applicable connecticut probate code relating to charitable_bequests and the lack of other patent defects in the will mr killeen elected to explore the possibility of negotiating a settlement to benefit his clients on date in a letter to his clients mr killeen outlined the reasons supporting his settlement strategy the surrogate’s court postponed the scpa section proceeding until date because the only available witness could not travel instead the surrogate’s court held a conference during this conference settlement discussions began which nysaag segal opposed at that time however the date proceeding did not occur because mr killeen and mr habel’s disclosure demands were incomplete and the witness was still unable to travel in late summer nysaag segal retired and patrick t morphy replaced him also during this same time mr habel requested permission from the surrogate’s court to employ a genealogical investigator to determine whether any additional maternal heirs existed on date the genealogical investigator completed his report and determined no such heirs existed as a result the surrogate’s court determined it no longer needed a gal and discharged mr habel from his gal duties that same day after receiving this information the surrogate’s court recommended that the parties continue settlement discussions following a date settlement conference with the surrogate’s court the matter was adjourned until date in conjunction with that settlement conference the estate prepared a proposed distribution schedule that accounted for the estate’s expenses up to date distributions to the respective beneficiaries and estimated amounts for the coexecutors’ commissions housing_expenses and real_estate commission at some point in date the parties settled regarding the basis of the probate proceeding in the surrogate’s court at mr killeen’s recommendation his clients agreed to the proposed settlement terms the settlement provided that the intervenors would receive approximately one-third of decedent’s gross probate_estate and that they would equally split that one-third interest the calvary tabernacle assembly of god and new life ministries would equally split the remaining two-thirds of decedent’s gross probate_estate each one-third share was worth approximately dollar_figure the distributable estate’s value was dollar_figure on date the parties stipulated on the record in the surrogate’s court that a settlement had been reached first settlement the surrogate’s court judge admitted decedent’s will into probate on date mr killeen did not file any formal objections to the probate of decedent’s will nor was an scpa section proceeding taken shortly after the coexecutors sold the last remaining asset decedent’s home they sent the surrogate’s court an update letter dated date the letter stated that the parties had reached a further settlement agreement second settlement regarding the payment of all the attorney’s fees and the coexecutors’ commissions the distributees agreed to pay all attorney’s fees directly from their settlement shares the coexecutors agreed to share an amount equal to times a statutory commission on or about date the surrogate’s court received the letter and approved the second settlement all distributees of decedent’s estate submitted receipts and releases to the surrogate’s court these reflected the amount_paid to each distributee and the payment_date the amounts received by the family members are as follows recipient gail dimarco jess payment amount dollar_figure dollar_figure date received date date sandra m dimarco solomon dollar_figure dollar_figure date date alfred dimarco dollar_figure date kenneth capozucco dollar_figure date carol a capozucco surviving_spouse of kenneth capozucco roberta dimarco bradt judith dimarco doud james dimarco dollar_figure dollar_figure date date dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure date date date date date date the exempt residuary beneficiaries received a total of dollar_figure from the estate the amounts received by the pastors of the two churches in their capacities as pastors receiving charitable_bequests for their respective churches and the coexecutors’ commissions are as follows recipient recipient status amount date of receipt mark j esslie laurence agnes trustee of calvary tabernacle assembly of god dollar_figure date pastor of calvary tabernacle assembly of god coexecutor of the estate date big_number date big_number timothy j whitcomb treasurer of new life ministries big_number date edward berggren pastor of new life ministries coexecutor of estate big_number big_number date date i overview discussion the sole issue for decision is whether the estate is entitled to a charitable_contribution_deduction under sec_642 for an amount allegedly permanently set_aside for charitable purposes the estate argues that it permanently set_aside dollar_figure for the benefit of the two churches decedent had been attending around the time of his death respondent argues that this amount was not permanently set_aside under sec_642 and does not meet the so remote as to be negligible standard pursuant to sec_1_642_c_-2 income_tax regs and therefore is not deductible by the estate ii burden_of_proof in general the commissioner’s determination in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances the estate has neither alleged that sec_7491 applies nor established compliance with its requirements accordingly the estate bears the burden_of_proof iii charitable_contribution deductions pursuant to sec_642 deductions are a matter of legislative grace and a taxpayer bears the burden of producing sufficient evidence to substantiate items underlying any allowable deduction rule a 503_us_79 under sec_642 an estate may claim a current charitable_contribution_deduction notwithstanding that the amount will not be paid or used for a charitable purpose until sometime in the future sec_642 provides in pertinent part in the case of an estate there shall also be allowed as a deduction in computing its taxable_income any amount of the gross_income without limitation which pursuant to the terms of the governing instrument is during the taxable_year permanently set_aside for a charitable purpose specified in sec_170 emphasis added an amount is permanently set_aside when the income is appropriated and dedicated finally and for all time by the will or other instrument so that there may be no changes which may destroy the character of such action genesee merchants bank trust co v united_states a f t r 2d ria e d mich alteration in original fn refs omitted quoting mertens law of federal income_taxation sec rev an unconditional gift of the residue’s principal may qualify as a permanent setting aside of the income as well as principal 20_f2d_350 2d cir see 99_fsupp_801 e d pa for the estate to claim the charitable_contribution_deduction pursuant to sec_642 it must meet three requirements the charitable_contribution must be an amount from the estate’s gross_income the governing instrument’s terms made the charitable_contribution and the charitable_contribution was permanently set_aside for a charitable purpose as defined under sec_170 see 144_tc_84 respondent does not argue that the estate failed to meet the first two requirements of sec_642 and did not discuss those issues on brief accordingly we find the estate satisfies the first two requirements under sec_642 we now discuss whether the residue designated by the will as a charitable gift qualifies as a charitable_contribution permanently set_aside for charitable purposes as defined under sec_642 and further defined by sec_1_642_c_-2 income_tax regs the regulations require the estate to prove that the possibility that the amount set_aside for the charitable beneficiaries would go to noncharitable beneficiaries was so remote as to be negligible sec_1 c - d income_tax regs the resolution of this issue will depend on whether the undeterminable legal expenses administrative expenses and beneficial interests of income that is includible in an estate pursuant to sec_691 as income_in_respect_of_a_decedent shall be included in the estate’s gross_income sec_1_642_c_-3 income_tax regs the estate met the so remote as to be negligible standard we find that during the year at issue the estate was in the midst of an ongoing legal controversy that was not fully resolved at the time the estate filed its tax_return the ongoing undetermined expenses and the chance that amount might go to the intervenors made the possibility not so remote as to be negligible that the amount set_aside for the two churches would go to noncharitable beneficiaries iv so remote as to be negligible this court has examined the so remote as to be negligible standard pursuant to the regulations under sec_642 and sec_170 see estate of belmont v commissioner t c pincite 140_tc_377 as discussed recently in estate of belmont v commissioner t c pincite and 95_tc_156 quoting 224_f2d_26 1st cir we defined ‘so remote as to be negligible’ to mean ‘a chance which persons generally would disregard as so highly improbable that it might be ignored with reasonable safety in undertaking a serious business transaction ’ it is likewise a chance which every dictate of reason would justify an intelligent person in disregarding as so highly improbable and remote as to be lacking in reason and substance briggs v commissioner t c aff’d without published opinion 665_f2d_1051 9th cir in estate of belmont v commissioner t c pincite the decedent’s will gave a specific gift of dollar_figure to her brother and the residue consisting of various properties to a charitable_organization the estate kept its funds in one unsegregated bank account used to pay all estate expenses id the decedent’s brother lived in one of the estate’s properties and refused to move out after demands from the estate and the charitable_organization id the estate denied his date creditor claim for a life_estate in the property id pincite the probate_court held a trial to decide the merits of his subsequent lawsuit that claimed a life_estate in the property id on date almost five years after his sister died the probate_court awarded him a life_estate in the property id pincite on date the california court of appeal upheld the probate court’s decision id despite the current litigation at the time the estate claimed the entire residue as a permanently set-aside charitable_contribution_deduction on its form_1041 for the taxable_period ending date which it filed on date id pincite the commissioner issued a notice_of_deficiency denying the estate’s entire charitable_contribution_deduction determining the amount did not meet the permanently set_aside for charitable purposes standard id pincite this court upheld the notice_of_deficiency finding that the amount supposedly permanently set_aside for charitable purposes did not satisfy the so remote as to be negligible standard id pincite the court determined that the brother had a serious legal claim based on alleged events that predated the taxable yearend id pincite these facts indicated that he would likely actively litigate his contentions and demonstrated that the possibility that a prolonged legal controversy might deplete the permanently set-aside funds was not so remote as to be negligible id pincite we now consider the circumstances of our case the estate argues that as of date it could determine and account for all of its final administrative expenses the estate points to the settlement meeting that occurred on the same date as evidence that the possibility of prolonged legal controversies over estate matters was so remote as to be negligible the estate claims that if admitted into probate the will did not provide an option power or discretion that would operate to preclude the churches from receiving the charitable gifts finally the estate argues that respondent incorrectly applied the caselaw pertaining to whether an amount can be permanently set_aside during a will_contest respondent argues that multiple factors cut against the inference that the funds were permanently set_aside because in view of the uncertainties and legal controversy the possibility that the estate’s assets might go to noncharitable beneficiaries was not so remote as to be negligible respondent further argues that the estate cannot permanently set_aside funds as a matter of caselaw when there is a pending will_contest or active litigation the result of which might distribute the estate’s funds to noncharitable beneficiaries respondent argues that the following factors prove that the estate does not meet the so remote as to be negligible standard the factors are as of the due_date of the estate’s tax_return the estate knew that mr killeen was representing the intervenors contesting the will intervenor action and therefore the estate could anticipate additional litigation costs the will_contest in the surrogate’s court involved mr killeen the nysaag and the gal all representing potentially conflicting interests and necessitating litigation costs the intervenor action involved multiple attempts to find witnesses to the will including demands for discovery with respect to a possible scpa section proceeding accruing additional administrative expenses in defending a challenge to the will could be vague uncertain ambiguous and indefinite and therefore void a genealogical study to find potential unknown heirs was conducted and the funds were not actually permanently set_aside we agree with respondent that factor sec_1 through are evidence that during the year in issue and through the time when the estate filed its tax_return there was a legal controversy thus making it likely if not certain that additional legal expenses and coexecutors’ commissions would deplete estate assets factor favors the estate because the genealogical study that showed no unknown heirs existed concluded before the estate filed its tax_return factor pertains to the failure of the estate to segregate the funds into a separate_account the estate held funds in a general account which it used to pay all the estate expenses neither the estate nor the coexecutors made an effort to isolate or specifically designate the funds as permanently set_aside for charitable purposes factor favors respondent’s argument to a small degree taking into consideration the overall circumstances respondent points to the multiple persons involved to show that the estate was confronted with a legal controversy to determine the rights of the respective parties the estate contends that the presence of those persons was strictly to establish the surrogate’s court’s jurisdiction we examine each person in turn to determine whether the presence of those persons was an indication of a prolonged legal controversy on date the coexecutors filed form p-1 which listed seven potential heirs on date the coexecutors filed the amended form p-1 which listed five newly discovered individuals who might have an interest in the estate the surrogate’s court appointed mr habel as the gal to find and represent these newly discovered individuals as well as to find and represent additional unknown heirs after unsuccessful attempts to find heirs through publication the surrogate’s court approved a genealogical study which concluded that no additional unknown heirs existed on date the surrogate’s court discharged mr habel the estate accounted for his respective fees and the fees for the genealogical study before filing its income_tax return on date form p-1 listed the intervenors as distributees despite the will’s not providing for any clear disposition with respect to them this should have alerted the estate that the intervenors might assert a claim against the estate or challenge the will the intervenors retained attorney killeen to do both on date mr killeen entered an appearance on behalf of his clients with the surrogate’s court even though mr killeen recommended that his clients settle once he conveyed his intent to challenge the will and or assert a claim on behalf of his clients the estate knew that a legal controversy was a possibility and with such a controversy resultant costs to the estate scpa section requires the surrogate’s court to send notice to the nysaag when a will makes a charitable_bequest which is either to an unnamed charitable_organization or of an unspecified amount to a named charitable_organization decedent’s will made both types of bequests the nysaag had a statutory obligation to protect the charitable beneficiaries’ rights see n y est powers trusts law sec f mckinney supp the nysaag sought to validate the will and enter it into probate to do so the surrogate’s court needed one witness to attend an scpa section proceeding however finding one proved difficult because one witness was dead another was believed to reside in illinois and the third was believed to reside in connecticut but had not yet been found both attempts to conduct the scpa section proceeding failed the only witness found was unable to travel to new york on either occasion the surrogate’s court could not validate the will without this examination a prerequisite for admission into probate the estate overlooks the fact that the nysaag and mr killeen represented conflicting beneficial interests thus the nysaag’s presence at this point was not strictly jurisdictional and suggested a possible prolonged legal controversy in that event the estate would continue to incur legal expenses thereby diminishing the amount that the charitable beneficiaries might receive these legal controversies were not resolved until the surrogate’s court approved the second settlement on date and the proceedings did not end until the estate made its last distribution on date both of which occurred after the year at issue and the estate’s filing of its income_tax return with the exception of mr habel the involvement of the aforementioned persons should have alerted the estate that a potential legal controversy was likely we now turn to the estate’s argument that the settlement meeting on date is evidence that a prolonged legal controversy was unlikely and by that time the estate had determined and accounted for all of the administrative expenses the estate points out that the settlement negotiations took less than three months from january to date after the surrogate’s court obtained jurisdiction and determined that the current litigants were all the necessary parties the estate contends that this period was insufficient to constitute a legal controversy the estate untimely filed its income_tax return on date before the surrogate’s court approved the first settlement on date decedent’s will could always be challenged until the surrogate’s court validated the will or approved a settlement that overrode the will and finalized probate on february and date the surrogate’s court had attempted to validate the will without resolution the parties also made discovery and demand requests in the course of these proceedings thus the estate continued to incur legal fees and coexecutors’ commissions regarding the legal controversy on date the parties went on record with the surrogate’s court to finalize the first settlement when the surrogate’s court approved the first settlement it overrode the will and the first settlement became the new governing instrument that controlled the disposition of the estate’s assets the parties’ first settlement allocated the beneficial interests in the estate this first settlement however still did not make the possibility so remote as to be negligible that the two churches’ respective shares would go to noncharitable beneficiaries because the issue of legal fees and coexecutors’ commissions remained unsettled this issue remained unresolved until over eight months later when on or about date the surrogate’s court accepted the parties’ second settlement with respect to the attorney’s fees and coexecutors’ commissions nevertheless the estate claims that it accounted for the coexecutors’ commissions and attorney’s fees in a proposed distribution schedule the proposed distribution schedule’s title indicates however that the schedule was merely proposed and therefore not final in any event the distribution schedule in fact omitted possible future fees for the estate’s own attorney mr brockbank and the nysaag those omissions suggest that the fee schedule did not account for the final administrative expenses at the time the estate filed its income_tax return it was not known how long it would take to validate the will reach a settlement or conduct probate only after the surrogate’s court approved the second settlement on or about date were the estate’s funds finally dedicated to the respective parties thereby eliminating any opportunity to challenge the will genesee merchants bank trust co a f t r 2d ria by virtue of the fact that the settlements pertaining to designation of the beneficiaries and consequential legal and administrative expenses were not finalized until after the year at issue and the estate filed its income_tax return we find that the possibility that the funds would go exclusively to noncharitable beneficiaries was not so remote as to be negligible v legal controversy the estate contends that the intervenors did not contest the will or object to the probate of the will and that the settlement conferences were not contentious respondent argues that the intervenor action was a will_contest which disqualifies the funds from meeting the permanently set-aside standard respondent contends that an amount could not be permanently set_aside for charitable purposes as long as the intervenor action continued respondent relies upon estate of belmont v commissioner t c pincite finding that active litigation even if not a will_contest disqualifies funds from meeting the permanently set_aside standard under sec_642 to support his position that the funds were not permanently set_aside see also 677_f2d_53 9th cir holding that income from an estate cannot be permanently set_aside during the pendency of a will_contest the estate asserts that settlement conferences are not sufficient to invoke the holding set forth in estate of belmont where an amount cannot be permanently set_aside during active litigation we disagree the surrogate’s court held multiple meetings and settlement conferences and scheduled two scpa section proceedings and the parties filed discovery requests and demands these activities spanned three years it is fair to presume that the settlement conferences were held to resolve contentious legal issues absent the surrogate’s court’s approval probate could not begin and the estate could not make any distributions we find the negotiations here were tantamount to a legal controversy to the effect that the funds did not meet the permanently set_aside standard under estate of belmont conclusion any arguments not discussed in this opinion are irrelevant moot or lacking in merit to reflect the foregoing decision will be entered for respondent
